In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-277 CR

____________________


TIMOTHY RAY HALL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause No. 07-01211




MEMORANDUM OPINION
 On May 28, 2008, the trial court sentenced Timothy Ray Hall on a conviction for
possession of a controlled substance. Hall filed a notice of appeal on June 4, 2008.  The trial
court entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On June 19, 2008, we notified the parties that we would dismiss the appeal  unless an
amended certification was filed within fifteen days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 25.2(f).  The record has not been supplemented
with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered July 30, 2008
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.